IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,702


EX PARTE BRANDON EDWARD ESPARZA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. P-2272-112-CR IN THE 112TH DISTRICT COURT

FROM PECOS COUNTY



 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).   Applicant was convicted of indecency with
a child and sentenced to seven years' imprisonment.  Applicant did not appeal his conviction.
	Applicant contends that he received ineffective assistance of counsel because of counsel's
erroneous advice that the State had "so much against" Applicant.  Applicant alleges that the
statements from the complainant were contradictory and exculpatory and that his guilty plea was
involuntary and unknowing.  Applicant claims that he had initially entered a not guilty plea, but then
changed it to guilty on the advice of counsel that the evidence against him was overwhelming. 
Applicant asserts that the evidence was anything but overwhelming and is, in fact, exculpatory. 
Applicant argues that if he had been aware of the nature of the evidence, had received appropriate
information and advice, and had not relied on the erroneous advice he received from counsel he
would not have pleaded guilty.
	The trial court has determined that trial counsel was ineffective and that such ineffective
representation prejudiced applicant.  The trial court has entered findings that based on counsel's
ineffective assistance, Applicant was unlawfully induced to enter a guilty plea.  The trial court
concluded that Applicant involuntarily and unknowingly entered a plea of guilty that he would not
have entered but for counsel's deficient advice and that Applicant was prejudiced by counsel's
deficient performance.
	Habeas corpus relief is granted and Applicant is ordered remanded to the Sheriff of
Pecos County to answer the indictment in Cause No.P-2272-112-CR from the 112th District
Court of Pecos County.

Delivered: June 13, 2007
Do Not Publish